internal_revenue_service number release date index number ---------------------------------- -------------------------------------------------- ---------------------------- ------------------------------------ ---------------------------------- department of the treasury washington dc person to contact -------------------------- id no-------------- telephone number --------------------- refer reply to cc corp b06 - plr-147943-03 date date legend legend distributing controlled_corporation a sub aa sub bb llc aa llc bb llc cc llc dd state w state x state y state z product xx product yy facilities active business newco’s assets controlled assets active business_assets of controlled ---------------------------------- -------------------------------------- -------------------------------- --------------------------------------------- ---------------------------------- --------------------------------------------- -------------------------------------------------------- -------------------------------------- ----------------------------- ------------------- ------------- ---------- ------------ ------------- --------------- ------------------------------------------------ ------------------------------------------------------- --------------------------------------------------------------------- ----------- -------------------------------------------------------------------- ------------ --------------------------------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------- ---------------------------------------------------------- ---------------------- ------------ plr-147943-03 -------------------------- date ------------------- date ------------------------ business segment a a ----------------- ----------- b ---------------- c d e f g h i j k l m dear ------------- this is in reply to letters dated date date date and february and date and date requesting rulings concerning the federal_income_tax consequences of a proposed series of transactions culminating in distributing's pro_rata distribution of all of the outstanding_stock of newly formed controlled the information submitted for consideration is summarized below -------- --- --- --- --- -------- ----- ----- -------- -- summary of facts distributing also referred to herein as the taxpayer is a publicly-held corporation incorporated in state w on date distributing is also the common parent of an affiliated_group distributing group that files consolidated federal_income_tax returns distributing uses a calendar_year as its taxable_year and maintains its books and files its federal_income_tax returns on an accrual basis as of date distributing has issued and outstanding approximately a shares of common_stock distributing stock held by more than b shareholders and c shares of preferred_stock preferred_stock the distributing group is an integrated provider of product xx and product yy throughout the united_states and abroad the distributing group provides these and other services through d business segments specifically distributing has determined that business segment a which involves both i the development operation and management of facilities and ii selling commodities and providing services relating to product xx and product yy should be separated from the other business segments and spun off pro_rata to the holders of distributing stock presently the domestic assets plr-147943-03 comprising business segment a are held by llc aa llc bb llc cc and sub aa llc means limited_liability_company the distributing group engages in the development operation and management of facilities primarily through llc aa the distributing group engages in selling commodities and providing services relating to product xx and product yy primarily through llc bb llc aa currently owns and manages e operating and f currently non-operating facilities although llc aa is currently negotiating the sale of m operating facilities llc aa is a state x limited_liability_company wholly owned by sub aa and is disregarded as separate from its owner sub aa is a state y corporation and a subsidiary of distributing several tiers removed from distributing in one of distributing's chains of subsidiary corporations sub chain sub aa owns several subsidiary llcs each of which is disregarded for federal tax purposes unrelated third-party investors investors have lent approximately dollar_figurei million the debt to one of such subsidiaries llc dd the debt amount was loaned by llc dd to other llcs of sub aa because all of these subsidiary llcs are owned directly or indirectly by sub aa and are disregarded for federal tax purposes the debt is treated as an obligation of sub aa for federal tax purposes the debt was incurred to finance llc aa’s acquisition of several facilities it is secured_by liens on the facilities and is also guaranteed by a first-tier subsidiary of distributing the investors will not release the liens or such guarantee therefore sub aa must retire the debt prior to the proposed spin-off if the debt is not retired distributing’s first-tier subsidiary would be the guarantor of the debt of an unrelated corporation following the spin-off llc bb is a state x limited_liability_company that is treated as a partnership for federal tax purposes sub bb a member of the distributing group owns g of the membership interests in llc bb the other h is owned by an affiliate of corporation a sub bb is a state z corporation and a subsidiary of distributing several tiers removed from distributing in sub chain it is a sister corporation to sub aa distributing and corporation a are negotiating with respect to corporation a's interest in llc bb and i sub bb will acquire corporation a's partnership_interest in llc bb ii llc bb will be liquidated and its assets distributed pro_rata to sub bb and corporation a or iii sub bb will not acquire corporation a’s interest in llc bb and llc bb will not be liquidated sub bb's interest in llc bb whether comprising g or of the interest s in llc bb or g of the assets of llc bb is hereinafter referred to as the llc bb interests plr-147943-03 in order to implement the spin-off the following transactions are proposed sub aa will transfer to llc aa all of the membership interests in llc cc which is an entity wholly-owned by sub aa and is disregarded as separate from its owner llc aa will form a new state x corporation newco and will transfer all of its domestic assets other than membership interests in llc cc and several of its subsidiary llcs and other than the m facilities currently the subject of sales negotiations to newco in exchange for all of the outstanding common_stock of newco newco common_stock dollar_figurej million par_value nonvoting convertible preferred_stock of newco newco preferred_stock and one or more newco notes in the aggregate principal_amount of up to dollar_figurek million the newco note moreover a foreign_subsidiary of distributing may sell a facility to newco prior to the formation of newco llc aa or sub aa will have entered into a binding agreement with the investors to sell to the investors all of the newco preferred_stock for approximately dollar_figurej million in cash this cash together with the amount to be obtained upon llc aa's disposition of the newco note will be used by sub aa to enable sub aa to retire up to dollar_figurei million of the debt sub aa will distribute to its immediate parent all of its membership interests in llc aa exclusive of the m facilities currently the subject of sales negotiations which interests will continue to be distributed all the way up to distributing sub bb a sister corporation to sub aa will distribute to its immediate parent the llc bb interests which will continue to be distributed all the way up to distributing distributing will contribute the llc bb interests to llc aa llc aa will convert from a state x limited_liability_company to a state x corporation under the laws of state x and all the membership interests in llc aa will be converted into approximately a shares of common_stock pursuant to such conversion llc aa will then be referred to in this letter as controlled and its common_stock as controlled stock distributing will distribute all of the controlled stock to the holders of distributing stock on the basis of one share of controlled stock for each outstanding share of distributing stock the distribution plr-147943-03 distributing will treat the conversion of llc aa from a state x llc to a state x corporation as a contribution by distributing of all of the assets of llc aa other than the m facilities currently the subject of sales negotiations to a new corporation controlled by distributing as occurring in connection with a reorganization pursuant to sec_368 of the code before the distribution distributing will not modify its ownership of the controlled stock the distribution will enable the distributing group to effect a reduction in federal taxes inasmuch as the distributing group will recognize a loss to the extent that the federal_income_tax basis exceeds the current fair_market_value of the assets transferred to controlled which loss is estimated to be approximately dollar_figurel million taxpayer has indicated that the distribution would be consummated regardless of whether or not the distributing group would recognize a loss by reason of the distribution representations taxpayer makes the following representations any indebtedness owed by controlled to distributing after the distribution or evidenced by the newco note will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of each corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the active business of controlled being transferred to controlled is representative of its present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business purposes and the distribution of the stock of controlled is plr-147943-03 motivated in whole or substantial part by one or more of these corporate business purposes a business segment a is no longer a core business of the distributing group and diminishes distributing's ability to execute its revised strategy b the greater business risk of business segment a potentially jeopardizes distributing's continuing financial ability to pay a generous dividend to its shareholders consonant with its revised strategy c the greater inherent business risk of business segment a necessitates significantly lower levels of debt as a standalone business and results in lower than optimal leverage at distributing as currently combined d business segment a is currently burdened with overhead costs from distributing that results in a cost structure higher than is deemed appropriate for its type of business e operation as a standalone business with its own financial reporting and separately answerable to the capital markets will better support an ongoing restructuring of the business segment a separation is expected to improve information transparency and access to capital markets for both distributing and controlled eventually resulting in lower overall capital costs for the two entities there is no plan or intention by any shareholder who own sec_5 or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge any of such corporations with any other corporation or to sell or otherwise dispose_of the assets of any of such corporations after the transaction except in the ordinary course of business or as a result of negotiations with corporation a over the future of the llc bb joint_venture plr-147943-03 one or more persons who directly or indirectly were the owners of distributing prior to the distribution will own in the aggregate or more of the stock of each of distributing and controlled after the distribution the distribution will not be a disqualified_distribution within the meaning of sec_355 of the code because immediately after the distribution i no person will hold disqualified_stock in distributing that constitutes a or greater interest in distributing and ii no person will hold disqualified_stock in controlled that constitutes a or greater interest in controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 of the code pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled the total adjusted bases and the fair_market_value of the assets transferred to controlled will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock except for possible indebtedness of controlled to distributing resulting from the limited and or contingent credit support at arm's length pricing and terms that may be provided by distributing to controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock or in the stock of another corporation leaving the distributing group in the distribution will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 plr-147943-03 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv of the code distributing will not receive any money or property from controlled in contemplation of the distribution other than in the ordinary course of business however sub aa will receive the newco note from newco in connection with the transfer of the newco assets to newco following the distribution there will be no continuing relationships between distributing and controlled such as common directors officers or key employees or commonly-owned property except for certain limited transition administrative functions there will be no provision of goods and services to controlled by distributing however distributing may provide limited credit support to controlled and may retain certain pre-existing obligations neither distributing nor controlled is plans to become will cease to be or will become eligible to become a corporation with a special federal tax status with respect to i the transfer of the newco assets to newco in exchange for newco common_stock newco preferred_stock and the newco note and ii the transfer of assets by distributing to controlled in exchange for controlled stock neither transaction is an acquisition described in sec_269 or a of the code the principal purpose for which is evasion or avoidance of federal_income_tax within the meaning of sec_269 of the code the distribution is not engaged in or structured with a principal purpose to avoid the purposes of sec_267 of the code including for example by avoiding treatment as an intercompany sale or by distorting the timing of losses or deductions within the meaning of sec_1_267_f_-1 the gross assets of the trade or businesses relied on to satisfy the active business requirement of sec_355 for both distributing and controlled will have a fair_market_value that i sec_5 percent or more of the total fair_market_value of the gross assets of the corporation directly conducting the trades_or_businesses rulings plr-147943-03 based solely on the information submitted by the taxpayer we rule as follows on the above described transactions sub aa will recognize gain_or_loss on each of the newco assets that llc aa transfers to newco in an amount equal to the difference between a the fair_market_value of such asset and b the adjusted_basis of such assets sec_1001 of the code sec_1_338-3 example and revrul_79_70 1979_1_cb_144 sub aa will recognize gain_or_loss on each of the controlled assets that llc aa holds when sub aa distributes the llc aa membership interests to its immediate parent in an amount equal to the difference between a the fair_market_value of such assets and b the adjusted_basis of such assets sec_1001 and sec_311 of the code sec_1_1502-13 immediately prior to the distribution sub aa will take into account the gain_or_loss on each of the newco assets that llc aa transfers to newco and each of the controlled assets that llc aa holds when sub aa distributes the llc aa membership interests to its immediate parent sec_1_267_f_-1 and sec_1_1502-13 sub bb will recognize gain_or_loss on the transfer of its llc aa interests to its immediate parent in an amount equal to the difference between a the fair_market_value of the llc aa interests and b the adjusted_basis of the llc aa interests sec_1001 and sec_311 of the code sec_1 f iii immediately prior to the distribution sub bb will take into account the gain_or_loss on the transfer of the llc aa interests to its immediate parent sec_1_267_f_-1 and sec_1_1502-13 the conversion of llc aa from a state x limited_liability_company to a state x corporation will be treated as a contribution by distributing of all of the controlled assets to controlled which contribution followed by the distribution of the controlled stock by distributing pro_rata to the holders of distributing stock will constitute a reorganization within the meaning of sec_368 and sec_355 of the code accordingly a no gain_or_loss will be recognized by distributing upon the contribution of the controlled assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 of the code plr-147943-03 b no gain_or_loss will be recognized by controlled upon the receipt of the controlled assets in exchange for controlled stock and the assumption_of_liabilities sec_1032 of the code c controlled's basis in each of the controlled assets will be equal to the basis of such asset in the hands of distributing immediately prior to the deemed contribution of the controlled assets to controlled sec_362 of the code d controlled's holding_period for each of the controlled assets will include a the period during which distributing held such asset and b the periods during which sub aa and sub bb and all corporations starting with the parent_corporation of sub aa up to distributing and starting with the parent_corporation of sub bb up to distributing held such assets sec_1_1502-13 sec_1223 of the code e no gain_or_loss will be recognized by distributing upon the distribution of controlled stock sec_361 of the code f no gain_or_loss will be recognized by the distributing shareholders and no amount will be included in the income of any of them upon receipt of the controlled stock sec_355 of the code g the aggregate basis of the distributing stock and the controlled stock held by each distributing shareholder will equal the aggregate basis of each such shareholder's distributing stock immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c of the code h the holding_period of the controlled stock received by distributing's shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 of the code i proper allocation of earnings_and_profits between distributing and controlled will be in accordance with sec_1_312-10 and sec_1_1502-33 caveats plr-147943-03 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether either i the transfer of the newco assets to newco in exchange for newco common_stock newco preferred_stock and the newco note or ii the transfer of assets by distributing to controlled in exchange for controlled stock constitutes an acquisition described in sec_269 or a of the code for which the principal purpose is evasion or avoidance of federal_income_tax within the meaning of sec_269 of the code moreover no opinion is expressed as to whether any of the proposed transactions is engaged in or structured with a principal purpose to avoid the purposes of sec_267 including distorting the timing of losses or deductions procedural statements this ruling is directed only to the taxpayer ie acting for its own behalf and as agent for all the current members of the distributing consolidated_group requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven j hankin steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
